Citation Nr: 1442388	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches, claimed as a residual of traumatic brain injury (TBI) or as secondary to a cervical strain with muscle spasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for headaches as the result of a traumatic brain injury (TBI) or secondary to his service-connected cervical strain with muscle spasm. 

A January 2011 VA examiner provided a negative nexus opinion regarding the Veteran's asserted TBI and his tension type headaches.  The Board remanded the Veteran's claim in November 2013 to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's headaches to include as secondary to the Veteran's service-connected cervical strain with muscle spasm, as it was not addressed in the January 2011 VA examination.  

The January 2014 VA examiner was asked to clarify the Veteran's diagnosis and address whether headaches were manifestations of the Veteran's service-connected cervical strain or a separate condition.  The VA examiner opined the Veteran had no actual diagnosed headache condition and noted the Veteran was in workup with his primary care physician to establish his headaches.  This suggests there are relevant outstanding records pertinent to the Veteran's claims and an attempt to obtain these records on Remand must be conducted.   

If the Veteran's headaches were separate and distinct from the cervical spine disorder, the 2014 examiner was asked to opine whether there was a 50 percent or greater probability any such headache condition was related to service or caused or aggravated by any other service-connected disorder.  The VA examiner provided a negative nexus opinion on a direct and secondary basis.  However, the rationale was due to the fact there was no actual diagnosed condition, as discussed above.  Further, there were no documented progressive complaints.  The records reflected two complaints of headaches in-service, complaints in 1999-2000 and then records were silent until 2013.  The Veteran's MRI of his cervical spine completed in 2011 showed minimal abnormality of mild kyphosis.  

The Veteran, through his representative has challenged the adequacy of the VA examiner's rationale.  The Veteran contends that the VA examiner did not adequately consider lay statements contained in the record because the Veteran had earlier reported he suffered from daily headaches and argues the headaches began in service and have continued since.  The Board notes the Veteran reported the onset of his disability began in 1985 while in service on his VA Form 21-526 and has claimed having continuous symptoms since service.  Accordingly, the Board finds that with regard to the etiology of the Veteran's headaches, the January 2014 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's headaches is necessary.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for headaches and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  After the above development has been completed, return the claims file to an examiner of appropriate expertise in order to determine the nature and etiology of the Veteran's headaches.  It is up to the discretion of the examiner if a new examination is necessary.  If an examination is necessary, the appropriate diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examinations and address the in-service record of headaches.  The examiner should also address the Veteran's lay contentions of chronicity since service.  

As to the Veteran's headaches, the examiner should:

a) To the extent possible, clarify the nature and diagnosis of any current headache disorder including whether it is a manifestation of his service-connected cervical strain with muscle spasm.    

b) If the headache disorder is a separate manifestation from the Veteran's cervical strain, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's headaches are associated with military service.

c) If the headache disorder is a separate manifestation from the Veteran's cervical strain, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's headaches are caused by his service-connected disabilities including his cervical strain with muscle spasm.  

d) If the headache disorder is a separate manifestation from the Veteran's cervical strain, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's headaches are aggravated (permanently worsened) by his service-connected disabilities including his cervical strain with muscle spasm.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

